COLE, Judge.
This court, on its own motion, ordered the parties to show cause why this appeal should not be dismissed because the judgment is non-appealable. The defendant has not responded.
The defendant, Grady C. Weeks, was convicted of speeding and sentenced to pay *750a fine of $50.00 plus costs by the Mayor s Court of Golden Meadow. Defendant appealed the conviction to the Seventeenth Judicial District Court. After a trial de novo, the district court affirmed the conviction and sentence of the Mayor’s court. The defendant appeals to this court from the judgment rendered against him in the district court.
A criminal case in which the potential punishment is not more than six months imprisonment with or without hard labor, is not triable .by jury. La. Const, art. I, § 17. The maximum punishment for the offense of which the defendant is charged does not exceed six months in prison and therefore is not triable by jury. Only criminal cases triable by jury are appealable to this court. La. Const, art. V, § 10(A)(3). Therefore, this matter is not appealable.
The defendant’s proper remedy is an application for a writ of review. La. Code of Crim.P. art. 912.1(C). In State v. Ritter, 428 So.2d 964 (La.App. 1st Cir.1983), this court held the defendant did not have a right to appeal his conviction because the crime for which he was charged was not triable by jury. The court noted the defendant’s proper remedy was by application for a writ of review.
For these reasons, the appeal is dismissed. Costs are to be paid by appellant.
APPEAL DISMISSED.